Citation Nr: 1038092	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
status-post spinal fusion, lumbar spine (low back disability), 
from December 4, 2004 to July 26, 2009; and higher than 40 
percent since July 27, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the military from July 1996 
to November 1996 and from January 1997 to December 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which granted the 
Veteran's claim for service connection for a low back disability 
and assigned an initial 20 percent rating, retroactively 
effective from December 4, 2004.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  
Jurisdiction over his claim was subsequently transferred to the 
RO in Montgomery, Alabama, and that office forwarded the appeal 
to the Board.

And in a November 2009 rating decision, the RO increased the 
rating for the Veteran's low back disability from 20 to 40 
percent, but only retroactively effective from July 27, 2009, 
the date of a VA compensation examination.  He has since 
continued to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that AMC must attempt to obtain outstanding VA 
treatment records from the VA Central Alabama Healthcare System 
(HCS) in Montgomery, Alabama.  The Veteran has identified that 
there are VA treatment records that are pertinent to his claim at 
the Montgomery VA hospital.  See April and May 2009 statements 
(VA Forms 21-4138).  Notably, there are already treatment records 
associated with the claims file, from the VA Central Alabama HCS, 
dated from September 2005 to October 2006.  Unfortunately, 
though, it does not appear the RO attempted to obtain any VA 
treatment records after this period.  

Therefore, at minimum, VA needs to obtain all of his relevant 
treatment records from this facility, including any dated since 
October 2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  On 
remand, the AMC must attempt to obtain these additional records 
and, if they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran should also be apprised of the latter situation, if 
it arises.  38 C.F.R. § 3.159(e).

Furthermore, the September 2010 VA peripheral nerves compensation 
examination is highly pertinent to his claim.  This examination 
was conducted at the Montgomery VAMC, which is part of VA Central 
Alabama HCS, but it does not appear that all test results 
mentioned by the examiner are included in the examination report.  
In that regard, the examiner diagnosed right L5-S1 radiculopathy, 
but also specifically found there is no diffuse sensorimotor 
peripheral neuropathy in the left or right lower extremity.  So, 
it is not entirely clear whether the finding of radiculopathy was 
based upon subjective or objective test results.  Indeed, the 
September 2010 VA examination report on record states that 
electromyography (EMG) testing and nerve conduction studies (NCS) 
were conducted, but significantly, fails to provide a copy of the 
EMG and NCS test results.  Therefore, on remand, it is essential 
that the AMC provide a copy of the EMG and NCS test results that 
underlie the September 2010 VA examination report's findings.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the VA Central Alabama Healthcare 
System in Montgomery, Alabama, to obtain 
all of his relevant treatment records, 
especially any outstanding records not 
already associated with the claims file, 
dated from October 2006.  

Moreover, obtain a copy of the 
electromyography (EMG) testing and nerve 
conduction studies (NCS) that were 
provided as part of the September 2010 VA 
examination report's findings.  This 
examination was conducted at the 
Montgomery VAMC, which is part of VA 
Central Alabama HCS.  Associate the EMG 
and NCS test results with the claims file.

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


